Order entered February 20, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01498-CR

                         JEREMY DEMOND WARD, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F18-75030-M

                                        ORDER
      Before the Court is court reporter Belinda G. Baraka’s February 19, 2019 request for an

extension of time. We GRANT the request and ORDER the reporter’s record filed on or before

March 20, 2019.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE